

114 SRES 302 RS: Expressing the sense of the Senate in support of Israel and in condemnation of Palestinian terror attacks.
U.S. Senate
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 292114th CONGRESS1st SessionS. RES. 302IN THE SENATE OF THE UNITED STATESNovember 3, 2015Mr. Blumenthal (for himself, Ms. Ayotte, Mr. Wyden, Mr. Graham, Mr. Bennet, Mr. Kirk, Mrs. Murray, Mr. Rubio, Mr. Schumer, Mr. Cornyn, Mrs. Gillibrand, Ms. Murkowski, Mr. Cardin, Mr. Toomey, Mr. Portman, Mr. Heller, Mr. Grassley, Mr. Peters, Mr. Moran, Ms. Cantwell, Ms. Collins, Ms. Mikulski, Mr. Crapo, Mr. Risch, Mr. Coats, Mr. Gardner, Mr. Blunt, Mr. Inhofe, Mr. Cotton, Mr. Boozman, Mr. McCain, Mr. Hatch, Mr. Donnelly, Mr. Warner, Mr. Schatz, Mr. Hoeven, Ms. Stabenow, Mr. Roberts, Mr. Coons, Mr. Manchin, Mr. Sullivan, Mr. Booker, Ms. Hirono, Mr. Rounds, Mr. Isakson, Mr. Scott, Mr. Cruz, Mrs. Capito, Mr. Lankford, Mr. Shelby, Mr. Burr, Mr. Markey, Mr. Casey, Mr. Flake, Mr. Menendez, Ms. Klobuchar, Mr. Tillis, Mr. Thune, Mrs. McCaskill, Mr. Johnson, Mr. Perdue, Mr. Vitter, Mr. Wicker, Mr. Heinrich, Mr. Alexander, Mr. Nelson, Mr. Durbin, and Mr. Brown) submitted the following resolution; which was referred to the Committee on Foreign RelationsNovember 10, 2015Reported by Mr. Corker, without amendmentRESOLUTIONExpressing the sense of the Senate in support of Israel and in condemnation of Palestinian terror
			 attacks.
	
 Whereas Israel is a democratic ally and major strategic partner of the United States, as codified by the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296), and cooperation between Israel and the United States continues to increase in importance with a swiftly shifting security situation in the Middle East and North Africa;
 Whereas Jerusalem is an undivided city, eternal capital of Israel, holiest city for the Jewish people, central to the worship of three monotheistic religions, and unique in the Middle East region as a city of religious tolerance where Israel guarantees access, security, and respect for the three monotheistic religions to worship in peace at holy sites;
 Whereas, upon Israel securing control of Jerusalem in 1967, it has maintained a policy of keeping the Haram Al Sharif specifically open for Muslim prayer, welcoming over 3,500,000 regular worshipers annually;
 Whereas the Government of Israel upholds the 1994 Treaty of Peace Between the State of Israel and the Hashemite Kingdom of Jordan, which states in Article Nine that each party will provide freedom of access to places of religious and historical significance, as well as act together to promote interfaith relations among the three monotheistic religions, with the aim of working toward religious understanding, moral commitment, freedom of religious worship, and tolerance and peace;
 Whereas Yasser Arafat, Chairman of the Palestine Liberation Organization (PLO), committed in his exchange of letters with Israeli Prime Minister Yitzhak Rabin on September 9, 1993, that the PLO renounces the use of terrorism and other acts of violence and will assume responsibility over all PLO elements and personnel in order to assure their compliance, and under the subsequent 1995 Oslo II Accord, the Palestinians pledged to abstain from incitement, including hostile propaganda … [and to] take legal measures to prevent such incitement by any organizations, groups or individuals within their jurisdiction;
 Whereas the President of the Palestinian Authority, Mahmoud Abbas, wrongly announced during the tenth anniversary of Yasser Arafat’s death in November 2014 that Israel has no claim to Jerusalem, that the Temple Mount will not be allowed to be contaminated by Jews, and that Jewish prayer on the Temple Mount would lead to a devastating religious war;
 Whereas President Abbas falsely claimed during his address to the United Nations General Assembly in September 2015 that the Government of Israel has used brutal force to impose its plans to undermine the Islamic and Christian sanctities in Jerusalem and announced that the Palestinian Authority is no longer bound by the Oslo Accords;
 Whereas Israel has in recent weeks been subjected to an alarming wave of terrorism directed against innocent civilians by Palestinians armed with knives, meat cleavers, guns, and cars;
 Whereas there have been approximately 69 such attacks since the beginning of October 2015, leaving 11 Israelis dead and another 145 wounded;
 Whereas United States citizens have lost their lives as a result of these terrorist attacks, including Richard Lakin and Eitam Henkin;
 Whereas these random, gruesome attacks are intended to instill a sense of fear among the people of Israel leading their normal lives, and also destabilize security for both Palestinians and Israelis;
 Whereas Israel, Jordan, and the United States have reached an agreement regarding the installation of surveillance cameras on the Temple Mount in accordance with the respective responsibilities of the Israeli authorities and the Jordanian Waqf;
 Whereas President Abbas has helped to fuel the current violence in recent weeks by falsely casting Israel as the brutal aggressor in multiple public speeches, refusing to condemn the lethal terror attacks, and failing to acknowledge Israel’s right to self-defense;
 Whereas President Abbas’ statements are part of a pattern of incitement among Palestinian leaders that includes denial of the Jewish heritage of Jerusalem, paying monthly salaries to the families of imprisoned Palestinian terrorists, praising slain terrorists as martyrs, demonizing Jews in official Palestinian Authority media, and encouraging attacks on social media; and
 Whereas Palestinian leaders have repeatedly threatened to suspend cooperation and further encouraged violence by blaming Israel for killing Palestinian perpetrators of these heinous crimes: Now, therefore, be it
	
 That the Senate— (1)condemns these brutal attacks in the harshest terms possible;
 (2)welcomes Israel’s commitment to the continued maintenance of the status quo on the Temple Mount; (3)urges the President and the international community to join in forcefully condemning these Palestinian terror attacks;
 (4)clarifies that there is no justification for these types of attacks and that there is a direct correlation between the recent upsurge in violence and Arab incitement regarding the Temple Mount;
 (5)stands with the people of Israel during these difficult days; (6)supports Israel’s right to self-defense and rejects any suggestion of the moral equivalence of Israeli security personnel protecting its citizens from senseless violence and terrorists intent to deliberately take innocent lives;
 (7)supports the agreement reached to install surveillance cameras on the Temple Mount according to the arrangements to be determined between the parties;
 (8)calls upon President Abbas to stop all incitement by Palestinian officials and by Palestinian media, to strongly and unequivocally demand an end to the violence, and to take all steps necessary to halt these attacks;
 (9)expresses support and admiration for individuals and organizations working to encourage cooperation between Israelis and Palestinians;
 (10)encourages President Abbas to continue strengthening and maintaining security cooperation with Israel;
 (11)reiterates that Palestinian political goals will never be achieved through violence; and (12)calls on all parties to return to the negotiating table immediately and without preconditions, as direct discussions remain the best avenue to ending the Israeli-Palestinian conflict.November 10, 2015Reported without amendment